 

Monaker Group, Inc. 8-K [mkgi-8k_112117.htm]

 

Exhibit 10.1

 



November 21, 2017

Purchase Agreement Between

Monaker Group, Inc.

(the “Purchaser”)

&

A-Tech LLC.

(the “Seller”)

 

This Agreement is made between Monaker Group, Inc. (the “Purchaser”) located at
2690 Weston Road, Suite 200, Weston, FL 33331 and A-Tech LLC, through its
wholly-owned subsidiary, Parula Village Ltd. (the “Seller”) with a principal
place of business at 2035 Royal Lane, Suite 205, Dallas Texas 75229.

 

1.

Seller agrees to the sale of the Parcels of land on Long Caye, Lighthouse Reef,
Belize as described in the Property Map below to Purchaser, along with a
construction commitment for the permitting and construction of 12 vacation
rental residences on the Property by Seller within 270 days of Closing (the
“Construction”).

2.

Seller and Purchaser agree to the sale of the Property and the Construction,
which shall include the parcels of land in the graphic below outlining: the
Description of the Property, Key terms and Conditions of sale.

 

Property Parcels of Land Map

 

[ex10-1_img001.jpg] 



   

 

 

Description of  Property

Seller hereby sells to Purchaser the following properties (collectively, the
“Property”):

 

[ex10-1_img002.jpg] 

 

[ex10-1_img003.jpg] 



 



   

 

 

PURCHASE PRICE, TERMS AND CONDITIONS

Purchaser agrees to pay Seller the following in consideration for the purchase
of the Property and the obligation of Seller to undertake the Construction:

●

$1,500,000 by way of the issuance of restricted shares of the common stock of
Purchaser with a value of $2.50 per share for a total of 600,000 shares (the
“Initial Shares”). NOTE: Should the average closing price of Purchaser’s common
stock for the 10 trading days prior to the 90th day after the Closing be less
than $2.50 per share (the “Agreed Price”) (as adjusted for any stock splits or
recapitalizations), then Purchaser will have the option (at its sole discretion)
of topping off the purchase price through the issuance of up to a maximum of an
additional 100,000 shares of restricted common stock (which if issued will fully
satisfy the purchase price due hereunder)(the “Additional Shares” and together
with the Initial Shares, the “Shares”).

 

Seller represents and warrants the following to the Purchaser:

○

The Property is free and clear of any encumbrances, taxes, levies, claims or
liens of any kind and if any claims are brought against the Property within 24
months of the Closing, the Purchaser will have the right at its sole discretion
to either unwind the transaction and cancel all Shares or have Seller pay/settle
the claim to Purchaser’s satisfaction.

○

Seller agrees to a leak out provision such that it will not sell Shares which
exceed 30% of the weekly volume of the Purchaser’s common stock, up to a maximum
of 240,000 shares each quarter starting 180 days from Closing.

○

Seller will grant Purchaser a 48 hour first right of refusal, which shall be
assignable, to purchase the Shares at the Agreed Price prior to open market
sales.

○

Seller will provide Vacation Rental Residence architectural plans and permitting
for the Construction of 12 residences on the lots located on the Property.

MODIFICATIONS TO RESIDENCE CONSTRUCTION Purchaser is allowed to request changes
to residence construction provided that it agrees to pay for such changes and
expenses Seller will incur at a rate of 120% of Seller’s cost. WARRANTY AND
LIMITATIONS THE SELLER AGREES TO WARRANTY ALL CONSTRUCTION FOR ONE YEAR AFTER
OCCUPANCY  APPROVALS, EXCLUDING  DAMAGES  AND  REPAIRS THAT HAVE OCCURRED  AND
COMMONLY REFERRED TO AS “ACTS OF GOD” REMEDY LIMITATIONS Seller’s liability and
Purchaser’s remedy for breach of the “Warranty and Limitations” section shall be
Seller’s availability to affect repairs to commercially reasonable standards
failing which Purchaser may affect repairs  at its own expense and  apply such
costs towards the cancellation of  1 Share of stock for each $1 (as adjusted for
any stock split or recapitalization) of expense Purchaser incurs up to a maximum
of 200,000 Shares of stock. DAMAGE LIMITATIONS NEITHER PARTY SHALL BE LIABLE TO
THE OTHER FOR INDIRECT, SPECIAL, CONSEQUENTIAL OR INCIDENTAL DAMAGES, INCLUDING
LOSS OF PROFITS, AND SELLER’S LIABILITY TO PURCHASER FOR ANY OTHER DAMAGES
RELATING TO OR ARISING OUT OF THIS AGREEMENT WHETHER IN CONTRACT, TORT, OR
OTHERWISE WILL BE LIMITED TO THE AMOUNT RECEIVED BY SELLER FROM PURCHASER AS
COMPENSATION FOR THE SALE OF THE  PROPERTY AND THE CONSTRUCTION. CONFIDENTIALITY
Seller acknowledges that it will make no announcements or disclose any
non-public information about Purchaser except as needed by authorities for
purposes of permitting and construction.

   

 



ARBITRATION The parties agree to submit any dispute under this Agreement to
binding arbitration under the rules of the American Arbitration Association in
the following location: Miami, Florida.  Judgment upon the award rendered by the
arbitrator may be entered in any court with jurisdiction to do so. CLOSING
CONDITIONS

Conditions to close the sale of the Property (the “Closing”) include:

(a)    Issuance of 600,000 restricted shares of Purchaser’s Common stock

(b)    Appraisal of Property

(c)     Any mutual due diligence required by either party

(d)    Approvals by required signing authorities to execute the agreement

 

The Closing shall occur immediately upon the satisfaction of the conditions
described above at such time and place mutually acceptable to the parties.

 

3. REPRESENTATIONS AND WARRANTIES OF SELLER. Seller hereby represents and
warrants to Purchaser as follows, which shall be deemed automatically
re-represented and re-warranted by the Seller at Closing:

 

a.

Authorization. This Agreement, when executed and delivered by Seller, will
constitute a valid and legally binding obligation of Seller, enforceable in
accordance with the Key Terms outlined in section 2 (above) , except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, or other laws
of general application relating to or affecting enforcement of creditors’
rights.

 

b.

Organization of Seller. Seller is a corporation duly organized, validly existing
and in good standing under the laws of the state of Texas, USA.

 

c.

Accredited Investor. Seller is an “accredited investor” as defined in Rule
501(a) of Regulation D promulgated by the Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “Act” or
“Securities Act”).

 

d.

Investment. Seller will acquire the Shares for its own account and not with a
view to a sale or distribution thereof as that term is used in Section 2(a)(11)
of the Securities Act, in a manner which would require registration under the
Securities Act or any state securities laws. Seller has such knowledge and
experience in financial and business matters and in investments of the type
contemplated by this Agreement that Seller is capable of evaluating the merits
and risks of this Agreement and its investment in the Shares. Seller can bear
the economic risk of its investment in the Shares, has knowledge and experience
in financial business matters and is capable of bearing and managing the risk of
investment in the Shares. Seller recognizes that the Shares have not been
registered under the Securities Act, nor under the securities laws of any state
and, therefore, cannot be resold unless the resale of the Shares is registered
under the Securities Act or unless an exemption from registration is available.
Seller has carefully considered and has, to the extent it believes such
discussion necessary, discussed with its professional, legal, tax and financial
advisors, the suitability of an investment in the Shares for its particular tax
and financial situation and its advisers, if such advisors were deemed
necessary, and has determined that the Shares are a suitable investment for it.
Seller has not been offered the Shares by any form of general solicitation or
advertising, including, but not limited to, advertisements, articles, notices or
other communications published in any newspaper, magazine, or other similar
media or television or radio broadcast or any seminar or meeting where, to
Seller’s knowledge, those individuals that have attended have been invited by
any such or similar means of general solicitation or advertising. Seller has had
an opportunity to ask questions of and receive satisfactory answers from
Purchaser, or any person or persons acting on behalf of Purchaser, concerning
the terms and conditions of the Shares and Purchaser, and all such questions
have been answered to the full satisfaction of Seller. The Buyer and Purchaser
have not supplied Seller any information regarding the Shares or an investment
in the Shares other than as contained in this Agreement, and Seller is relying
on its own investigation and evaluation of Purchaser and the Shares and not on
any other information.

 

   

 



 

e.

Statutory Disqualification. Neither Seller nor any of its officers, directors,
controlling persons, employees, representatives, agents, affiliates, or any
other person providing Services to Purchaser for or on behalf of Seller
hereunder is or shall be during the term of this Agreement subject to statutory
disqualification as defined in Section 3(a)(39) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) or Rule 506(d) under the Act.

 

f.

The execution, delivery and performance by the Seller of this Agreement and the
consummation of the transactions contemplated hereby and thereby: (a) will not
create in any party the right to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement and (b) do not or will not (as the
case may be) violate or conflict with, constitute a breach of or default under,
result in the loss of any benefit under, permit the acceleration of any
obligation under or create in any party the right to terminate, modify or
cancel, (i) any term or provision of the organizational or constituent documents
of the Seller, (ii) any judgment, decree or order of any court or governmental
entity or agency to which the Seller is a party or by which the Seller or any of
their respective properties are bound, or (iii) any law or arbitration award
applicable to the Seller, except in the cases of sub-clauses (ii) and (iii) of
clause (b) where the violation, conflict, breach, default, loss of benefit,
acceleration or failure to give notice will not have a material adverse effect
on the Seller. No consent, approval, order, non-action or authorization of, or
registration, declaration or filing with, any governmental entity is required
with respect to the Seller in connection with the execution, delivery or
performance of this Agreement, or the consummation of the transactions
contemplated hereby.

 

g.

The Seller has good and marketable title to the Property free and clear of all
liens. The Seller has not entered into any lease, license or other agreement
permitting any third party to use or occupy any of the Property. The Seller has
not pledged or otherwise encumbered any interest in the Property, nor has the
Seller assigned, sublet or otherwise transferred any rights, title or interests
in any of the Property to any third party.

 

h.

No portion of the Property, or any building or improvement located thereon,
contains a violation of any law which will prevent or materially impair the
ability of the Seller to conduct its business as presently conducted. None of
the Property is subject to (i) any decree or order of any governmental entity
(or, to the knowledge of the Seller, threatened or proposed order) or (ii) any
rights of way, building use restrictions, exceptions, variances, reservations or
limitations of any nature whatsoever.

 

i.

The material improvements and fixtures on the Property are in good operating
condition and in a state of good maintenance and repair, ordinary wear and tear
excepted, and are adequate and suitable for the purposes for which they are
presently being used. The Seller has no knowledge of any material defect or
material problem with any such building or improvement. No condemnation,
expropriation or similar proceeding is pending or, to the knowledge of the
Seller, threatened against any of the Property or any improvement thereon.

 

   

 

j.

All material equipment and other items of tangible personal property and assets
owned, leased, licensed, operated or used by the Seller on the Property (i) are
in good operating condition and in a state of good maintenance and repair in
accordance with normal industry practice, ordinary wear and tear excepted, (ii)
were acquired and are usable in the ordinary course, (iii) conform to all
applicable laws applicable thereto. The Seller has no knowledge of any material
defect or problem with any of such equipment, tangible personal property or
assets other than ordinary wear and tear. No person other than the Seller owns
any equipment or other tangible personal property or assets situated on the
Property.

 

k.

No suit, action, claim, arbitration, proceeding or investigation is pending or,
to the knowledge of the Seller, threatened against, relating to or involving the
Property.

 

l.

The Seller possesses all material permits and approvals required for the
operation of the Property, and each is in material compliance with, all
applicable environmental laws, and the Property is in material compliance with
all applicable limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in all applicable
environmental laws or contained in any other applicable law. The Seller has not
received notice of actual or threatened liability under any foreign, state or
local law from any governmental entity or any third party. The Seller has not
entered into or agreed to enter into, and the Seller has not contemplated
entering into, any consent decree or order, and the Purchaser is not subject to
any judgment, decree or judicial or administrative order relating to compliance
with, or the cleanup of hazardous materials under, any applicable environmental
law. To the knowledge of the Seller, the Property has not been alleged to be in
violation of, and has not been subject to any administrative or judicial
proceeding pursuant to, applicable environmental laws either now or any time
during the past three (3) years; and the Seller has not paid any fine, penalty
or assessment within the prior three (3) years with respect to a violation of
environmental laws. To the knowledge of the Seller, the Property is not subject
to any material claim, obligation, liability, loss, damage or expense of any
kind or nature whatsoever, contingent or otherwise, incurred or imposed or based
upon any provision of any environmental law and which arises out of any act or
omission of the Seller, or the Seller’s employees, agents or other
representatives or out of the ownership, use, control or operation by the Seller
of the Property.

 

m.

No representation or warranty contained in this Agreement or any attachment,
schedule, exhibit, certificate or instrument furnished to the Purchaser by the
Seller pursuant hereto, or in connection with the transactions contemplated
hereby, contains any untrue statement of a material fact, or omits to state any
material fact necessary to make the statements contained herein or therein not
misleading.

 

n.

Legends. Seller understands that each share certificate evidencing the Shares
issued hereunder shall be endorsed with substantially the following legends:

 

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES ACT, AND
MAY NOT BE SOLD OR TRANSFERRED UNLESS COMPLIANCE WITH THE REGISTRATION
PROVISIONS OF SUCH ACTS HAS BEEN MADE OR UNLESS AVAILABILITY OF AN EXEMPTION
FROM SUCH REGISTRATION PROVISIONS HAS BEEN ESTABLISHED, OR UNLESS SOLD PURSUANT
TO RULE 144 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

   

 

 

4. REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser hereby represents and
warrants to Seller as follows:

 

a.

Authorization. This Agreement, when executed and delivered by Purchaser, will
constitute a valid and legally binding obligation of Purchaser, enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or other laws of general application
relating to or affecting enforcement of creditors’ rights.

 

b.

Issuance of the Shares. The Shares have been duly authorized and, when earned in
accordance with this Agreement, will be duly and validly issued, fully paid and
nonassessable, free and clear of all of all liens, encumbrances, interests and
restrictions, except for restrictions on transfer imposed by applicable
securities laws.

 

5. CONFIDENTIAL INFORMATION. Seller recognizes and acknowledges that certain
information, including, but not limited to, information pertaining to the
financial condition of Purchaser, its systems, methods of doing business,
agreements with customers or suppliers, or other aspects of the business of
Purchaser or which are sufficiently secret to derive economic value from not
being disclosed (hereinafter collectively, “Confidential Information”) may be
made available or otherwise come into the possession of Seller by reason of this
engagement with Purchaser. Accordingly, Seller agrees that neither it nor any
agent, employee, or representative will (either during or after the term of this
Agreement) disclose any Confidential Information to any person, firm,
corporation, association, or other entity for any reason or purpose whatsoever
or make use to its or their personal advantage or to the advantage of any third
party, of any Confidential Information, without the prior written consent of
Purchaser.

 

6. TRADING PRACTICES. So long as Seller is in possession of any material
non-public information of Purchaser, Seller shall not, directly or indirectly
engage in the purchase or sale of the common stock of Purchaser. For a period of
one year after the earlier of (a) the Closing; and (b) the termination of this
Agreement, Seller shall not, directly or indirectly, engage in any short selling
activities of the common stock of Purchaser.

 

   

 



7. MISCELLANEOUS.

 

a.

Notices. Any notice, demand, request, waiver or other communication required or
permitted to be given pursuant to this Agreement must be in writing (including
electronic format) and will be deemed by the parties to have been received (i)
upon delivery in person (including by reputable express courier service) at the
address set forth below; (ii) upon delivery by facsimile (as verified by a
printout showing satisfactory transmission) at the facsimile number designated
below (if sent on a business day during normal business hours where such notice
is to be received and if not, on the first business day following such delivery
where such notice is to be received); (iii) upon delivery by electronic mail (as
verified by a printout showing satisfactory transmission) at the electronic mail
address set forth below (if sent on a business day during normal business hours
where such notice is to be received and if not, on the first business day
following such delivery where such notice is to be received); or (iv) upon three
business days after mailing with the United States Postal Service if mailed from
and to a location within the continental United States by registered or
certified mail, return receipt requested, addressed to the address set forth
below. Any party hereto may from time to time change its physical or electronic
address or facsimile number for notices by giving written notice of such changed
address or number to the other party in accordance with this section.

 

If to PURCHASER at:   Monaker Group, Inc.     2690 Weston Road     Suite 200    
Weston, FL 33331    

Attention: William Kerby

Phone: 888 – 777 - 3333

          Email Address: bkerby@monakergroup.com       If to SELLER at:  

A-Tech LLC

2035 Royal Lane,

Suite 205,

Dallas Texas 75229

         

Attention:

Phone:

Email Address: 

     

   

 



b.

Entire Agreement. This Agreement contains the entire agreement of the parties
and there are no other promises or conditions in any other agreement whether
oral or written. This Agreement supersedes any prior written or oral agreements
between the parties.

 

c. 

Amendment. This Agreement may be modified or amended if the amendment is made in
writing and is signed by both parties.

 

d.

Severability. If any provision of this Agreement shall be held to be invalid or
unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provision it would become
valid and enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.

e.

Waiver of Contractual Right. The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party’s right to subsequently enforce and compel strict compliance with
every provision of this Agreement.

 

f.

Applicable Law. This Agreement and the rights and duties of the parties hereto
shall be construed and determined in accordance with the laws of the State of
Florida (without giving effect to any choice or conflict of law provisions).

 

g.

Arbitration. Any controversies or disputes arising out of or relating to this
Agreement shall be resolved by binding arbitration in accordance with the
then-current Commercial Arbitration Rules of the American Arbitration
Association. The parties shall select a mutually acceptable arbitrator
knowledgeable about issues relating to the subject matter of this Agreement. In
the event the parties are unable to agree to such a selection, each party will
select an arbitrator and the two arbitrators in turn shall select a third
arbitrator, all three of whom shall preside jointly over the matter. The
arbitration shall take place at a location that is reasonably centrally located
between the parties, or otherwise mutually agreed upon by the parties. All
documents, materials, and information in the possession of each party that are
in any way relevant to the dispute shall be made available to the other party
for review and copying no later than 30 days after the notice of arbitration is
served. The arbitrator(s) shall not have the authority to modify any provision
of this Agreement or to award punitive damages. The arbitrator(s) shall have the
power to issue mandatory orders and restraint orders in connection with the
arbitration. The decision rendered by the arbitrator(s) shall be final and
binding on the parties, and judgment may be entered in conformity with the
decision in any court having jurisdiction. The agreement to arbitration shall be
specifically enforceable under the prevailing arbitration law. During the
continuance of any arbitration proceeding, the parties shall continue to perform
their respective obligations under this Agreement. The arbitrators shall award
to the prevailing party, if any, as determined by the arbitrators, all of its
costs and fees. “Costs and fees” mean all reasonable pre-award expenses of the
arbitration, including the arbitrators’ fees, administrative fees, travel
expenses, out-of-pocket expenses such as copying and telephone, court costs,
witness fees, and attorneys’ fees.

 

h.

Full Knowledge. By their signatures, the parties acknowledge that they have
carefully read and fully understand the terms and conditions of this Agreement,
that each party has had the benefit of counsel, or has been advised to obtain
counsel, and that each party has freely agreed to be bound by the terms and
conditions of this Agreement. To the extent that a party elects not to consult
with such counsel, the party hereby waives any defense to inadequate
representation by counsel.

 

i.

Effect of Headings. The subject headings of the sections and subsections of this
Agreement are included for convenience only and will not affect the construction
of any of its provisions.

 

   

 

j. 

Survival of Covenants, Etc. All covenants, representations and warranties made
herein shall survive the making of this Agreement and shall continue in full
force and effect until the obligations of this Agreement have been fully
satisfied.

 

k.

Successors and Assigns. This Agreement shall be binding upon the parties and
their successors and assigns and shall inure to the benefit of the other parties
and successors and assigns.

 

l.

Counterparts. This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. Execution may be made by delivery by facsimile or
electronically.

 

m.

Further Assurances. Seller hereby covenants that it will, whenever and as
reasonably requested by Purchaser and at Seller’s sole cost and expense, do,
execute, acknowledge and deliver any and all such other and further acts, deeds,
assignments, transfers, conveyances, confirmations, powers of attorney and any
instruments of further assurance, approvals and consents as Purchaser may
reasonably require in order to complete, insure and perfect the terms of this
Agreement.

 

n.

Transaction Costs. All costs and expenses, including, without limitation, fees
and disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses, whether or not the Closing
shall have occurred.  

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

SELLER

A-Tech LLC on behalf of its wholly-owned subsidiary Parula Village Ltd.

 

 



By: /s/ Ashvin Mascarenhas   Dated: 11/21/17 TITLE: Ashvin Mascarenhas, MGMR    
      PURCHASER   Monaker Group, Inc.           By: /s/ William Kerby   Dated:
Nov. 21, 2017   William Kerby     CEO  







 

 



   

 

 

